Citation Nr: 1136633	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1996 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for left shoulder condition and neck condition.  The issues have been recharacterized on the title page.

In June 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

Also in June 2011, the Veteran's representative submitted a claim for entitlement to a total disability rating based on individual unemployability (TDIU), but that claim has not yet been adjudicated.  As a claim for entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the cervical spine, the Veteran claims she has a current disability that is related to service or a left shoulder disability.  The service treatment records (STRs) contain a November 1998 notation of cervical strain/sprain.  On the December 2005 VA pre-discharge examination, range of motion of the neck was limited secondary to stiffness, and the diagnosis was history of cervalgia.  Cervalgia is neck pain.  In December 2007, Dr. Dehaven wrote that he couldn't "find anything going on with the neck."  Private June 2007 and August 2008 cervical spine MRIs were unremarkable.

On the January 2011 VA-authorized examination, the diagnosis was cervical strain, with subjective factors of history of cervical sprain, and objective factors of cervical spine tenderness, paraspinal muscle spasm, and decreased painful motion.  There was no opinion offered as to whether the cervical strain was related to the cervical strain in service.  Private treatment records submitted by the Veteran shortly after the Board hearing contain multiple diagnoses of cervicocranial syndrome, both before and after a January 2011 motor vehicle accident after which she experienced neck pain.

When considering whether the requirement of establishing a current disability has been met in support of a service connection claim, the presence of a disability at the time of filing of a claim or during its pendency satisfies this requirement, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her service connection claim in November 2005, prior to discharge.  Thus, while the December 2005 VA pre-discharge examiner and Dr. Dehaven in December 2007 declined to diagnose a cervical spine disability, there have been diagnoses of a cervical spine disability during the appeal period, but no opinion as to whether any diagnosis was related to the diagnosis of cervical strain in service.  Consequently, the Board finds that an opinion on this question is required.

As to the left shoulder disability, in response to the RO's July 2006 decision, in which the RO denied some service connection claims and granted others and assigned disability ratings for the disabilities for which service connection had been granted, the Veteran sent a September 2006 statement in support of claim (VA Form 21-4138) in which she indicated disagreement with "sc left condition, upper and middle back condition, and neck condition."  In its December 2007 statement of the case (SOC), the RO interpreted the September 2006 statement as a notice of disagreement (NOD) as to the issues of entitlement to service connection for upper and middle back pain and a neck condition, along with the issue of the initial evaluation for left hallux valgus.  However, review of the the rating decision and NOD reflects that the most reasonable interpretation of the disagreement as to "sc left condition" was disagreement with the July 2006 denial of entitlement to service connection for left shoulder condition, the denial that most closely resembles the language used in the Veteran's September 2006 NOD.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

As the Veteran filed a timely NOD as to this claim, but no SOC has yet been issued, remand is required for issuance of such a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC as to the issue of entitlement to service connection for a left shoulder disability.

2.  Request an opinion from a VA physician.  The claims file must be sent to the physician for review.

The physician should review the claims file and identify each cervical spine disability that has been diagnosed since service.  As to each such diagnosed disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to the in-service cervical strain or anything else in service.  Should entitlement to service connection for a left shoulder disability be granted in accordance with the instructions above, the opinion request should be modified to include consideration of entitlement to service connection for cervical spine disability secondary to service connected left shoulder disability (as that is one of the bases on which the Veteran has claimed entitlement to service connection).

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

